Title: Joseph C. Cabell to James Madison, 27 February 1829
From: Cabell, Joseph C.
To: Madison, James


                        
                            
                                Dear Sir,
                            
                            
                                
                                    Richmond.
                                
                                27 Feb. 1829.
                            
                        
                        
                        I am now able to furnish the information you lately desired relative to the authority on which the Editor of
                            the Enquirer stated in that paper some time ago that you and Mr. Jefferson were privy to the publication to the piece
                            written by Mr. Pendleton signed or headed "The Danger not over". At my request Genl. Dade last evening made the enquiry of
                            Mr. Ritchie: who said he would willingly give the information desired, and correct any error that the statement might
                            contain. Mr. R. said that the publication alluded to was extracted from a letter which he received from Mr. William
                            Pollard Senr. (now or lately) Clerk of Hanover County. If the publication was not an extract, the expressions of the
                            letter writer were used by the Editor.
                        It has occurred to me that possibly some of your neighbours or young relatives might be desirous to procure
                            & distribute some of the pamphlets containing your letters and an Appendix. Should such enquiries be made, you
                            would be authorized to say in reply, that they may be had of G. W. White Printer in Richmond at the subjoined prices.* I
                            am dear Sir, most respectfully & truly yours
                        
                        
                            
                                Joseph C. Cabell.
                            
                        
                    * 100 Copies & more....................3 1/2 cents each.
                         50...................................5
                         25...................................6 1/4
                         12...................................8 1/4
                         Less than 12.........................12 1/2
                        P. S. It may not be amiss for me to mention that I caused one copy of the pamphlet to be delivered in my name to each of
                            the Senators, whilst the Resolutions were before that body. But none were sent to the members of the House of Delegates,
                            and by my advice, the printer did not carry any into the Lobby—but only made known informally that they might be had at
                            his printing office or at Nash’s bookstore. I did this, to prevent all possibility of the imputation of any interference
                            with the members, to influence them by great names. I do not think that any man of truth would have penned the article in
                            the Enquirer stating that these letters had been paraded here in pamphlet form. In regard to
                            appearances, this has been the most studied caution & delicacy: insomuch that members have repeatedly asked me
                            where the pamphlet could be procured & why I did not cause it to be brought into the Lobby? I knew full well that
                            the vile slanderers would immediately raise a hue & cry. But I have not been, and shall not be, diverted from the
                            execution of my purpose. I am now boxing up hundreds for my district: & they are going off by the members in many
                            directions.
                        